Appeal from an order, Supreme Court, New York County (Eugene Nardelli, J.), entered March 22, 1993, which denied plaintiff’s motion to reargue a prior order, entered June 18, 1991, granting defendants’ motion to dismiss the complaint, unanimously dismissed, without costs.
Plaintiff did not present new facts or newly decided case law in her motion to renew and reargue; therefore, the IAS Court properly characterized the motion as one for reargument (Bowen v Sherwood Sec. Corp., 189 AD2d 592), the denial of which is non-appealable. Concur—Carro, J. P., Wallach, Kupferman, Ross and Williams, JJ.